On consideration of the "Motion for Leave to File Motion to File Letter as Petition” and of the "Petition for Grant of Review and Brief in Support of Petition for Grant of Review,” filed in the above-entitled case, it appearing that each was initiated subsequent to the expiration of the thirty day period established by Article 67(c), Uniform Code of Military Justice, 10 USC 867(c), it is, by the Court, this 22d day of January 1973,
ORDERED:
1. That said "Motion for Leave to File Motion to File Letter as Petition” be, and the same hereby is, denied.
2. That said "Petition for Grant of Review and Brief in Support of Petition for Grant of Review” be, and the same hereby is, dismissed.